53 N.Y.2d 1038 (1981)
In the Matter of the Arbitration between Neirs-Folkes, Inc., Respondent, and Drake Insurance Company of New York, Appellant.
Court of Appeals of the State of New York.
Argued May 6, 1981.
Decided June 11, 1981.
Harold F. McGuire, Jr., Walter Barthold and Arthur V. Nealon for appellant.
Martin I. Shelton and Dean G. Yuzek for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*1039MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
On this record, it is unnecessary to reach appellant's argument that it would violate public policy to uphold the award of damages because petitioner was not licensed to act as an insurance agent in New York. The licensing issue was raised before the arbitration panel, and whether petitioner had indeed acted as an insurance agent in the State was a question for that tribunal to resolve. As evidenced by the dissenting arbitrator's opinion, the majority of the arbitrators must have considered the question and determined that petitioner had not acted as an insurance agent in this State. This court may not now review that determination for legal or factual error.
Order affirmed, with costs, in a memorandum.